Exhibit 10.1 THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of February 24, 2016 (the “Effective Date”), is made by and among IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower (the“Borrower”), THE GUARANTORS under and as defined in the COFACE Facility Agreement referred to below, and SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this capacity the “COFACE Agent”) and is made with reference to the COFACE Facility Agreement, dated as of October 4, 2010, as amended and restated as of May 2, 2014 and as further amended as of May 7, 2015, November 24, 2015 and December 31, 2015, by and among the Parent, the Borrower, the other Obligors party thereto, the Lenders party thereto, the COFACE Agent and DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent and trustee for the Secured Parties (as amended, restated, supplemented, replaced or otherwise modified from time to time, the “COFACE Facility Agreement”). agreement: 1. Definitions; Interpretation Definitions Capitalised terms defined in the COFACE Facility Agreement have, unless expressly defined in this Amendment, the same meaning in this Amendment. Construction The principles of construction set out in Clause 1.2 (Construction) of the COFACE Facility Agreement will have effect as if set out in this Amendment. 2. AmendmentS (a) Effective as of the Effective Date, the COFACE Facility Agreement is hereby amended by deleting the table in Clause 22.1(b)(i) thereof and replacing it with the following: Column 1 Calculation Period expiring Column 2 Consolidated Operational EBITDA ($M) 6/30/2016 [***] 12/31/2016 [***] 6/30/2017 [***] 12/31/2017 [***] *** Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. (b) Effective as of the Effective Date, the COFACE Facility Agreement is hereby amended by deleting the table in Clause 22.1(b)(ii) thereof and replacing it with the following: Column 1
